                                                                   CLERK'
                                                                        S OFFICE U.
                                                                                  S.DISTRICT COURT ?
                                                                           ATABINGDON,VA
                                                                                     FILED

                                                                                Màq 29 2912
                                            IN Tl'lE                          JULI
                                                                                 A .DUDLEY,CLERK
                            IJNITED STATESDISTRICT COURT
                                        FOR TH E                              BY:
                             W ESTERN D ISTRJCT 0F V IR GINIA                       DEPUTY GLERK

 UNITED STATES OF A M ERICA                 ) PETITION F0R W RIT 0FHABEAS
                                            ) CORPVSAD PROSEQUENDUM
                                            )
                                            )
 XDIUAN JOsE ROMERO                         ) CaseNo:1:19CR00011
 DOB :xx-xx-1987                            )
 SSN :xxx-u -2528                           )
        Yourpetitioner,UnitedStatesofAmerica,by SuzanneKerney-ouillen,SpecialAssistant
 United StatesAttorney fortheW esiernDistrictofVirginia,respectfully shows: '
        1. Thatthe iaseisaprosecutionupon an Indictment>gainstthe defendantforviolation
 ofTiyle 21,U nited States Code,Section 846.
        2. Thatthe presence ofthe defendantbeforetheU nited StatesD istrictCourtforthe
 W esternDisjrictofVirginiaatAbingdon,Virginia,jcheduledforanInitialApjearanceand/or
 Arraignmentat10:00 a.m .,onApril29,2019,isnecessafyand heisnow in thecustody ofthe
 Coffeew ood CorrectionalCenter.                              '
        W HEREFORE,yourpetitionerpraysthataW rit0fzabeasCorpusAdProsequendum be
 issued to theUnited StatesM arshalfortheW èstern DistrictofVirginia,orany otherauthorized
 United StatesM arshal,who shallbrin:thedefendantbeforetheCourtatthe abovetimeand '
 place.
 D ated:03/28/2019                                 /s/SuzanneKerney-ouillen
                                                   SpecialA ssistantUnited StatesA ttorney
  ***********+*********A*******+************************+++++++++*+++â++++++++++
 TO : Coffeewood CorrectionalCenter
      12352 Coffeewood Drive
      P.O .Box 500
        M itchells,VA 22129
        Phone:(540)643-2000
 IN THE EVEMT THE INMATE ISTO BE TRANSFERRED TO ANOTHER FACILITY
 BEFORE THE REQIJESTED DATE OF APPEARAN/E,PLEASE NOTIFY THE
 ASSISTANT U.S.ATTORNEY LISTED ABOVE AT (27à)628-4161.
 GREETIN GS:
        W E COM M AN D Y 0U thatyou surrenderthe body ofAD RIAN JOSE ROM ERO,
 dçtained in the Coffeew ood Correction Cçnter,underyourcustody as itissaid,to theU nited
 statesM arshalforthe W estern D istrictofV irginia,oroneofhisD eputies,orany other
 authorized United StatesM arshal,to the end tha'thisbody w illbe before the U nited States
 .

 DistrictCourtfortheW esternDistrictofVirginia,atAbingdon,Virginia,onthe21thdayof
 April2019,at 10:00 a.m .,oratsuch othertim e ortim esasth     isrictCourtm ay direct.

 EN TER: The              day ofM arch 2019.
                                                             nited StatesM agistrate Judge




Case 1:19-cr-00011-JPJ-PMS Document 37 Filed 03/29/19 Page 1 of 2 Pageid#: 64
        TO THE UN ITED STA TES M A RSHAL FOR THE W ESI'
                                                      E RN DISTRICT
        0FVIRGINIA,0R ANY AUTPORIZED UNITED STATESM AXSHAL:
        TO EXECUTE:

         W E COM M AN D thatyou pfoceed to the Coffeewood CorrectionalCenter,>nd rçm ove
 thprefrom the body ofA DRJAN JO SE ROM ERO and produce him undersafe and secure
 conductbefore the U nited StatesD istrictCourtforthe W estern D istrictofVirginia,atA bingdon,
 Virginia,onthe19thdayofApril2019,at10:00a.m.,or'atsuchothertimeortimesasthe
 DistrictCourtm ay direct;and gpon com pletion ofthe case,return the said ADR IAN JO SE
 ROM ERO to the Coffeew ood CorrectionalCenter.


                                                              JULIA    DU DLEY ,CLERK

                                                              BY :
                                                                  Deputy Clerk


 CU STOD Y A SSUM ED :

 EX ECUTED this 19th           day of April                ,2019.

               BY :
                         U nited States'M arshal/D eputy


 RETURNED :

 EXECUTED this      19        dayof     November             ,2019.
               BY :
                          UnitedStatesMarshalm eputy



 SENTENCED STATE PRISONER:                   Y es: X                  No:




Case 1:19-cr-00011-JPJ-PMS Document 37 Filed 03/29/19 Page 2 of 2 Pageid#: 65
